Ryan, J.
The petitioner before the court is a young man twenty-five years of age, born in the city of New York and is married. At the present time he is a student at the First Institute of Podiatry and after graduation in June of this year contemplates opening an office for the practice of his art in the city of his birth. The petitioner further states his belief that he will be materially aided in his practice if he renounces his birth name to assume the name of Louis Murray Kagan. The surname is derived from the name Keegan, a distinguished Brehon family, the members of which during the fifteenth century spread into various parts of Ireland and numbered among themselves learned professors in the higher educational fields. As an additional reason he urges that the name Morris Cohen is a very common one and occurs with such great frequency in the telephone directory as would militate against his interest and advantage in his chosen field of work.
It is regrettable to note the opinion is entertained that the name Morris Cohen would prove a handicap to the successful practice of podiatry and chiropody.
Have honesty, character and skill no place in the career of this embryonic artisan, or does he labor under the delusion that the more euphonious name of Louis Murray Kagan will pave his course without those qualities deemed necessary to a successful career?
To the age of the petitioner we may attribute his lack of knowledge of the many distinguished and successful Americans in the professions and in the banking and mercantile worlds who have proudly borne the name of Cohen, and one of whom now graces the bench of the Supreme Court of the State of New York with distinction and ability, while another was elected to the House of Representatives from New York city. That the name is borne by many is granted; *796but there are likewise legions of Smiths, among whom large numbers have by their own sheer ability and perseverance carved out distinguished and successful careers in divers walks of life, and one of whom became the presidential candidate of his party within the memory of the petitioner himself.' The name Cohen (spelled in various ways and sometimes as Kohen) comes down through the centuries signifying the reputed descendants of the priestly caste in ancient Israel ■— the priests of the temple in the Old Testament. In a sense the name constitutes a badge of noble heritage. Thus may the petitioner know that he bears a traditionally old and honored name, and this court will not aid him in his desire to forswear his original identity by assuming another and totally different one under the circumstances set forth in the petition. Motion denied. .